OPINION
By GRIFFITH, PJ.
The items in the second account that were included, if any, in the first account which was filed nine years ago are now res judicata since the first account was properly filed, duly advertised and thereafter ap*93proved and confirmed by the Court. See Mansker v. Dealers Transport Co., 160 Oh St 255. See also State, ex rel. Ohio Water Service Co. v. Mahoning Valley Sanitary District et al, 169 Oh St 31 (Ohio Bar March 30, 1959).
The approval of the account is a final appealable order. There being no appeal therefrom from the first account the first account is final.
As to all items in the second account the executor and his attorney are answerable for such claims as found by the Probate Judge at its hearing, and the finding and the determination of the Probate Court is affirmed as to all matters not included in the first- account.
PHILLIPS and DONAHUE, JJ, concur.